Citation Nr: 1011588	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for hepatitis 
C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in North Little Rock, 
Arkansas.

The Board notes that the Veteran raised a claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
in his March 2008 substantive appeal.  The RO considered, and 
subsequently denied, his claim in a February 2009 rating 
decision. Because he has not expressed disagreement with this 
decision, no claim regarding TDIU is in appellate status at 
this time.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
hepatitis C has been productive of complaints of fatigue; but 
dietary restrictions or continuous medication, and 
incapacitating episodes are not demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, 
DC 7354 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for his hepatitis C 
disorder. As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The Veteran's hepatitis C disorder is rated at 10 percent 
disabling pursuant to DC 7354.  In order to warrant a higher 
rating, the evidence must show:
	
*	daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period (20 
percent).

Although the Veteran has reported feeling fatigued, the 
evidence does not demonstrate that he requires dietary 
restriction or continuous medication for his hepatitis C 
disorder. For example, at his most recent January 2009 VA 
examination, he indicated that he had constant fatigability, 
but did not have daily anorexia, arthralgia, right upper 
quadrant pain, weight loss, jaundice, or a history of hepatic 
encephalopathy.  Fatigue and decreased energy were reported 
by the Veteran at a November 2008 VA treatment visit. 

At his January 2009 VA examination, the Veteran additionally 
reported that he had never had to take interferon or any 
other drugs for his hepatitis C. Although a September 2002 
private treatment records seems to indicate that the Veteran 
was on medication for his hepatitis C, March 2004 and April 
2008 VA treatment notes reflected that he was not being 
treated for his hepatitis C. Therefore, the evidence does not 
demonstrate that the Veteran necessitates continuous 
medication for his hepatitis C.

Additionally, the Veteran has not reported incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12-month period. The 
Board notes that under Note (2) of this diagnostic code,  
"incapacitating episodes" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. At his January 2009 VA examination the Veteran 
reported no incapacitating episodes because of his liver. 

While the Veteran has sought continuous treatment from the VA 
for various other ailments, the treatment associated with his 
hepatitis C has not reflected 
daily fatigue requiring dietary restriction or continuous 
medication. Moreover, reports of incapacitating episodes 
resulting from his hepatitis C have not been made.  As such, 
a higher rating is not warranted under DC 7354. No other 
relevant diagnostic codes are for application.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

With respect to the Veteran's claim, the Board has also 
considered the Veteran's statements that his disability is 
worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder-according to the appropriate 
diagnostic codes.  

Such competent evidence-concerning the nature and extent of 
the Veteran's hepatitis C disability-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran indicated in his March 2008 
substantive appeal that he was unable to secure any job 
because of his hepatitis C. At his January 2009 VA 
examination, the examiner noted that he did not think that 
the Veteran had a major functional impairment in regards to 
his chronic hepatitis C.  The examiner indicated that it 
seemed all of the Veteran's work-related functional 
impairment was due to his current back disability.  As 
previously mentioned, the Veteran denied any incapacitating 
episodes due to his liver at that time.

The rating criteria reasonably describe his disability level 
and symptomatology, and provides for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's hepatitis C claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
and private treatment records, and he was afforded VA 
examinations in January 2003 and January 2009.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 







ORDER

A rating in excess of 10 percent for hepatitis C is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


